DETAILED ACTION
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 4/25/2022 has been entered.aZ


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 23, 25, 27, 29, 30, 33, 41, and 43 - 45 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noguchi et al (US 2006/0119716).
As to claims 21 and 25, Noguchi et al figure 1 shows a delay circuit, comprising:
a precharge transistor (41) coupled to a supply voltage rail (VDD) and configured to receive an input signal (S30); 
a discharge transistor (42) configured to receive the input signal; 
a resistor (43) coupled between the precharge transistor and the discharge transistor, the precharge transistor and the resistor connected at a node (N2)
a capacitive device (46b) coupled to the node, the capacitive device configured to charge through the precharge transistor in response to a first polarity of the input signal and to discharge through the discharge transistor in response to a second polarity of the input signal (paragraph [0044] At time t3 the signal SN1 of the node N1 falls to the threshold voltage of the inverter 35, and the signal S30 changes from "L" to "H". As a result the PMOS transistor 41 and NMOS transistor 42 of the integrating portion 40 are turned off and on respectively. The capacitor 46b is discharged through the turned-on NMOS transistor 42 and resistance 43, and the signal SN2 of the node N2 drops to ground potential GND according to the time constant determined by the capacitors 46a, 46b and resistance 43. However, at this time the signal SN2 is greater than the threshold voltage of the inverter 47, and therefore the signal S40 remains at "H". Hence the signal S50 does not change, and the internal clock CKI also remains at "H"); and 
an output circuit (47) configured to produce an output signal in response to a voltage on the node. 

As to claim 23, Noguchi et al figure 1 shows the delay circuit, further comprising:
a first reset switch (45) coupled to the node (N2) and to the supply voltage rail (VDD), wherein the first reset switch is configured to be controlled by a reset signal (S20); and
a second reset switch (44) coupled to the discharge transistor (42) and to a common voltage rail, wherein the second reset switch is configured to be controlled by the reset signal (S20) (paragraph [0037]... when the signal S20 changes to "L", the NMOS transistor 44 and PMOS transistor 45 in the integrating portion 40 are turned on and off respectively. When the signal S30 changes to "L", the PMOS transistor 41 and NMOS transistor 42 are turned on and off respectively. Thus, the capacitor 46b is charged through the turned-on PMOS transistor 41, and the signal SN2 of the node N2 rises rapidly to the power supply potential VDD. When the signal SN2 reaches the threshold voltage of the inverter 47 (VDD/2), the signal S40 changes from "L" to "H).

As to claim 26, Noguchi et al figure 1 shows a circuit, comprising: 
a precharge transistor (41) coupled to a supply voltage rail (VDD) and configured to receive an input signal (S30) having a first polarity and a second polarity (paragraph [0044] ...the signal S30 changes from "L" to "H".); 
a resistor (43) coupled to the precharge transistor to thereby forming node (N2); 
a discharge transistor (42) coupled to the resistor and configured to receive the input signal; and 
a capacitive device (46b) coupled to the node; and 
the precharge transistor configured to charge the capacitive device in response to the first polarity of the input signal, and the discharge transistor configured to discharge the capacitive device through the resistor in response to the second polarity of the input signal (paragraph [0044] At time t3 the signal SN1 of the node N1 falls to the threshold voltage of the inverter 35, and the signal S30 changes from "L" to "H". As a result the PMOS transistor 41 and NMOS transistor 42 of the integrating portion 40 are turned off and on respectively. The capacitor 46b is discharged through the turned-on NMOS transistor 42 and resistance 43, and the signal SN2 of the node N2 drops to ground potential GND according to the time constant determined by the capacitors 46a, 46b and resistance 43. However, at this time the signal SN2 is greater than the threshold voltage of the inverter 47, and therefore the signal S40 remains at "H". Hence the signal S50 does not change, and the internal clock CKI also remains at "H").

As to claim 27, Noguchi et al figure 1 shows the circuit, further comprising an 
inverter (47) coupled to the node (N2) and configured to produce an output signal (S40) that is asserted after a time delay from assertion of the input signal (S30).


As to claim 29, Noguchi et al figure 1 shows the delay circuit, further comprising: a first reset switch (45) configured to connect the node (N2) to the supply voltage rail (VDD)  in response to assertion of a reset signal (S20).


As to claim 30, Noguchi et al figure 1 shows a delay circuit, comprising: 
a precharge transistor (41) coupled to a supply voltage rail (VDD) and configured to receive an input signal (S30); 
a resistor (43) coupled to the precharge transistor to thereby form a node (N2); 
a discharge transistor (42) coupled to the resistor and configured to receive the input signal; and 
a capacitive device (46b) coupled to the node; an inverter (47) coupled to the node and configured to produce an output signal (S40); and 
a first reset switch (45) coupled to the node (N2) and configured to electrically connect the node to the supply voltage rail in the event a reset signal (S20) is asserted,
wherein the discharge transistor is configured to be turned off responsive to the input signal having a first polarity, and the precharge transistor is configured to be turned on responsive to the input signal having the first polarity to thereby cause current to flow from the supply voltage rail through the precharge transistor to the capacitive device to thereby charge the capacitive device (paragraph [0044]...the signal S30 changes from "L" to "H". As a result the PMOS transistor 41 and NMOS transistor 42 of the integrating portion 40 are turned off and on respectively), and
wherein the precharge transistor is configured to be turned off responsive to the input signal having a second polarity, and the discharge transistor is configured to be turned on responsive to the input signal having the second polarity to thereby cause the capacitive device to discharge through the resistor and through the discharge transistor (paragraph [0041]...because the signal S30  is "L", the PMOS transistor 41 and NMOS transistor 42 are turned on and off respectively)


As to claim 33, Noguchi et al figure 1 shows the delay circuit, further comprising:
a second reset switch (44) coupled to the discharge switch (42) and to a common voltage rail (GND), wherein the second reset switch is configured electrically connect the discharge transitory to the common voltage rail in the event the reset signal (S20) is not asserted. 

As to claim 41, Noguchi et al figure 1 teaches a method of forming a circuit, comprising:
configuring a first transistor (41)  to electrically connect a supply voltage rail (VDD)  to a circuit node (N2) in response to a first phase of an input signal (paragraph [0044]...S30 is "L"), the circuit node including an electrical connection to a capacitive device (46b);
configuring a second transistor (42) to electrically connect the circuit node to a common voltage rail (GND) through a resistor (43) in response to a second phase of the input signal (paragraph [0044]...S30 is "H"); and
configuring a transistor network (40, 47)  to provide an output signal (output of 47)  in response to a voltage of the circuit node.
As to claim 43, Noguchi et al figure 1 teaches the method wherein the transistor network (40, 47) is configured to implement an inverter (47).

As to claim 44, Noguchi et al figure 1 teaches the method, further comprising:
configuring a third transistor (45) to electrically connect the circuit node (N2)  to the supply voltage rail (VDD) in the event a reset signal (S20) is asserted; and
configuring a fourth transistor (44) to electrically connect the second transistor to the reference voltage rail (GND)  in the event the reset signal is not asserted (paragraph [0037]... when the signal S20 changes to "L", the NMOS transistor 44 and PMOS transistor 45 in the integrating portion 40 are turned on and off respectively. When the signal S30 changes to "L", the PMOS transistor 41 and NMOS transistor 42 are turned on and off respectively. Thus, the capacitor 46b is charged through the turned-on PMOS transistor 41, and the signal SN2 of the node N2 rises rapidly to the power supply potential VDD. When the signal SN2 reaches the threshold voltage of the inverter 47 (VDD/2), the signal S40 changes from "L" to "H).

As to claim 45, Noguchi et al figure 1 teaches the method, wherein the transistor network (40, 47)  is configured to provide the output signal (output of 47)   such that a rising edge of the output signal is delayed from a rising edge of the input signal by a delay time determined by the capacitive device (46b) and the resistor (43). (paragraph [0037]...the capacitor 46b is charged through the turned-on PMOS transistor 41, and the signal SN2 of the node N2 rises rapidly to the power supply potential VDD);










Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 22, 28, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi et al (US 2006/0119716).
As to claim 22, Noguchi et al figure 1 shows the delay circuit comprising a capacitive device (46b). 
Noguchi et al discloses the claimed invention except for the capacitive device comprises a transistor. It would have been obvious to one having ordinary skill in the art at the time the invention was made for the capacitive device to comprise a transistor since it was known in the art that a MOS transistor with its drain and its source connected is considered a MOS capacitor (Shown in Takahashi (US 2002/0021159) figure 1B and Koch et al (US 2003/0231034 figure 1).

As to claim 28, Noguchi et al figure 1 shows the circuit comprising a capacitive device (46b). 
Noguchi et al discloses the claimed invention except for the capacitive device comprises a transistor having a drain and a source directly connected to the drain. It would have been obvious to one having ordinary skill in the art at the time the invention was made for the capacitive device to comprise a transistor since it was known in the art that a MOS transistor with its drain and its source connected is considered a MOS capacitor (Shown in Takahashi (US 2002/0021159) figure 1B and Koch et al (US 2003/0231034 figure 1).

As to claim 32, Noguchi et al figure 1 shows the delay circuit comprising a capacitive device (46b). 
Noguchi et al discloses the claimed invention except for the capacitive device comprises a transistor. It would have been obvious to one having ordinary skill in the art at the time the invention was made for the capacitive device to comprise a transistor since it was known in the art that a MOS transistor with its drain and its source connected is considered a MOS capacitor (Shown in Takahashi (US 2002/0021159) figure 1B and Koch et al (US 2003/0231034 figure 1).


Claims 24, 34, 39, 40 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi et al (US 2006/0119716) in view of Hente et al (US 2010/0026204).
As to claim 39, Noguchi et al figure 1 shows the delay circuit comprising a resistor (43).
Noguchi et al fails to explicitly show/teach that the resistor has a negative temperature coefficient. 
However, Hente et al teaches in paragraph [0055] that a thermal or negative temperature coefficient (NTC) resistor may be used as a current limiter, Compared to a simple ohmic resistor the NTC has the advantage of reduced losses during normal operation. One makes use of the fact that the resistance of a NTC is decreased for higher temperatures also taught in Poulsen (US 2003/0218838) paragraph [0019]).
Therefore, it would have been obvious for one having ordinary skill in the art, at the time the invention was made, for Noguchi et al’s resistor to have a negative temperature coefficient as in Hente et al for the purpose of being a current limiter and reducing losses during normal operation.

As to claim 40, Noguchi et al figure 1 shows the delay circuit comprising a resistor (43).
Noguchi et al fails to explicitly show/teach that the resistor has a negative temperature coefficient. 
However, Hente et al teaches in paragraph [0055] that a thermal or negative temperature coefficient (NTC) resistor may be used as a current limiter, Compared to a simple ohmic resistor the NTC has the advantage of reduced losses during normal operation. One makes use of the fact that the resistance of a NTC is decreased for higher temperatures also taught in Poulsen (US 2003/0218838) paragraph [0019]).
Therefore, it would have been obvious for one having ordinary skill in the art, at the time the invention was made, for Noguchi et al’s resistor to have a negative temperature coefficient as in Hente et al for the purpose of being a current limiter and reducing losses during normal operation.

As to claim 42, Noguchi et al figure 1 teaches the method comprising a resistor (43).
Noguchi et al fails to explicitly show/teach that the resistor has a negative temperature coefficient. 
However, Hente et al teaches in paragraph [0055] that a thermal or negative temperature coefficient (NTC) resistor may be used as a current limiter, Compared to a simple ohmic resistor the NTC has the advantage of reduced losses during normal operation. One makes use of the fact that the resistance of a NTC is decreased for higher temperatures also taught in Poulsen (US 2003/0218838) paragraph [0019]).
Therefore, it would have been obvious for one having ordinary skill in the art, at the time the invention was made, for Noguchi et al’s resistor to have a negative temperature coefficient as in Hente et al for the purpose of being a current limiter and reducing losses during normal operation.

As to claim 24, Noguchi et al figure 1 discloses the claimed invention except for “the negative temperature coefficient of the resistor is equal to, or more negative than, -50 parts per million per unit of temperature.” It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the negative temperature coefficient of the resistor is equal to, or more negative than, -50 parts per million per unit of temperature, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

As to claim 34, Noguchi et al figure 1 discloses the claimed invention except for “the negative temperature coefficient of the resistor is equal to, or more negative than, -50 parts per million per unit of temperature.” It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the negative temperature coefficient of the resistor is equal to, or more negative than, -50 parts per million per unit of temperature, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).





Response to Arguments
Applicant's arguments filed 4/25/2022 have been fully considered but they are not persuasive.
As to claim 21, Noguchi et al figure 1 clearly shows a delay circuit, comprising:
a precharge transistor (41) coupled to a supply voltage rail (VDD) and configured to receive an input signal (S30); 
a discharge transistor (42) configured to receive the input signal; 
a resistor (43) coupled between the precharge transistor and the discharge transistor, the precharge transistor and the resistor connected at a node (N2)
a capacitive device (46b) coupled to the node, the capacitive device configured to charge through the precharge transistor in response to a first polarity of the input signal and to discharge through the discharge transistor in response to a second polarity of the input signal (paragraph [0044] At time t3 the signal SN1 of the node N1 falls to the threshold voltage of the inverter 35, and the signal S30 changes from "L" to "H". As a result the PMOS transistor 41 and NMOS transistor 42 of the integrating portion 40 are turned off and on respectively. The capacitor 46b is discharged through the turned-on NMOS transistor 42 and resistance 43, and the signal SN2 of the node N2 drops to ground potential GND according to the time constant determined by the capacitors 46a, 46b and resistance 43. However, at this time the signal SN2 is greater than the threshold voltage of the inverter 47, and therefore the signal S40 remains at "H". Hence the signal S50 does not change, and the internal clock CKI also remains at "H"); and 
an output circuit (47) configured to produce an output signal in response to a voltage on the node. 
Noguchi et al still shows all the limitations as claimed. Same circuit, same function. The examiner doesn’t feel the limitations make the claims different from past sets of claims.	

As to claim 30, Noguchi et al figure 1 clearly shows a delay circuit, comprising: 
a precharge transistor (41) coupled to a supply voltage rail (VDD) and configured to receive an input signal (S30); 
a resistor (43) coupled to the precharge transistor to thereby form a node (N2); 
a discharge transistor (42) coupled to the resistor and configured to receive the input signal; and 
a capacitive device (46b) coupled to the node; an inverter (47) coupled to the node and configured to produce an output signal (S40); and 
a first reset switch (45) coupled to the node (N2) and configured to electrically connect the node to the supply voltage rail in the event a reset signal (S20) is asserted,
wherein the discharge transistor is configured to be turned off responsive to the input signal having a first polarity, and the precharge transistor is configured to be turned on responsive to the input signal having the first polarity to thereby cause current to flow from the supply voltage rail through the precharge transistor to the capacitive device to thereby charge the capacitive device (paragraph [0044]...the signal S30 changes from "L" to "H". As a result the PMOS transistor 41 and NMOS transistor 42 of the integrating portion 40 are turned off and on respectively), and
wherein the precharge transistor is configured to be turned off responsive to the input signal having a second polarity, and the discharge transistor is configured to be turned on responsive to the input signal having the second polarity to thereby cause the capacitive device to discharge through the resistor and through the discharge transistor (paragraph [0041]...because the signal S30  is "L", the PMOS transistor 41 and NMOS transistor 42 are turned on and off respectively)
	Noguchi et al still shows all the limitations as claimed. Same circuit, same function. The examiner doesn’t feel the limitations make the claim allowable. Upon further understanding the  Noguchi et al reference clearly shows all the limitations in cancelled claim 31 that are now in claim 30.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S COLE whose telephone number is (571)270-5075.  The examiner can normally be reached on Mon - Fri 7:30pm - 5pm EST (Alternate Friday's Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 571-272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRANDON S COLE/Primary Examiner, Art Unit 2122